Citation Nr: 1532342	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  03-29 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for recurrent head injury residuals to include blunt head trauma residuals and traumatic brain injury (TBI) residuals.  

2.  Entitlement to service connection for an acquired psychiatric disorder to include a depressive disorder.  


REPRESENTATION

Appellant represented by:	K. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1978 to June 1982.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Chicago, Illinois, Regional Office (RO) which, in pertinent part, denied service connection for both blunt head trauma residuals and depression.  In December 2005, the Board, in pertinent part, denied service connection for both blunt head trauma residuals and depression.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In October 2007, the Court vacated those portions of the December 2005 Board decision which denied service connection for blunt head trauma residuals and depression and remanded the issues to the Board for additional action.  In June 2008, the Board again denied service connection for both blunt head trauma residuals and depression.  The Veteran subsequently appealed to the Court.  

In May 2010, the Court vacated the June 2008 Board decision and remanded the Veteran's appeal to the Board for additional action.  In February 2011, the Board remanded the Veteran's appeal to the RO for additional action.  In October 2012, the Board remanded the Veteran's appeal to the RO for additional action.  

In February 2013, the Board recharacterized the issues on appeal as blunt head trauma residuals to include TBI residuals and a psychiatric disorder to include depression.  The Veteran subsequently appealed to the Court.  

In November 2014, the Court vacated the February 2013 Board decision and remanded the Veteran's appeal to the Board for additional action.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issues on appeal in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In its November 2014 decision, the Court determined that the Veteran had been afforded deficient VA examinations which were conducted by a physician, who, "as an internist, is not qualified to conduct a mental disorders or traumatic brain injury examination."  The Court cited VBA Fast Letter 09-40 (Oct. 14, 2009).  The Fast Letter directs that physicians who are specialists in physiatry, neurology, neurosurgery, and psychiatry and who have training and experience with TBI may conduct TBI examinations.  In addition, a nurse practitioner, a clinical nurse specialist, or a physician assistant, if they are clinically privileged to perform activities required for TBI compensation and pension examinations, and have evidence of expertise through training and demonstrated experience, may conduct TBI examinations under close supervision of a board-certified or board-eligible physiatrist, neurologist, or psychiatrist.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the Court has determined that the VA examinations of record are inadequate for rating purposes, the Veteran should be afforded further VA TBI and psychiatric examinations.  

VA clinical documentation dated after November 2012 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his claimed recurrent TBI residuals and acquired psychiatric disorder after November 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 338 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after November 2012.  

3.  Then schedule the Veteran for a VA TBI examination for compensation purposes conducted by the appropriate physician, selected in accordance with VBA Fast Letter 09-40 (Oct. 14, 2009), in order to determine the nature and etiology of his claimed recurrent head injury residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or greater) that any identified recurrent head injury residuals were initially manifested during active service; are related to the Veteran's reported in-service boxing; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then schedule the Veteran for a VA psychiatric examination for compensation purposes conducted by the appropriate physician in order to determine the nature and etiology of his acquired psychiatric disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or greater) that any identified acquired psychiatric disorder was initially manifested during active service; is related to the Veteran's reported in-service boxing; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

